Title: From James Madison to James Madison, Sr., 17 January 1796
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Jany. 17 1796
I have not had the pleasure of a line from you since we left Orange. A letter from Fanny is the only information we have received.
Inclosed is a small pamphlet containing the proceedings of the H. of Reps. in the case of two adventurers in the line of Bribery. This is the only business of consequence that has latterly occupied us. The Treaty has not yet been laid before Congs., & it seems is not meant to be so till the original of the British Ratification arrives. Genl. Smith of Baltimore has proposed a resolution as the Ground-work of a Navigation Act, which is made the order of the day for wednesday. If taken up it will be very likely to draw into view the subject of the Treaty. The last accts. from Europe, left the French Constitution in tranquil operation. Some checks had been suffered on the Rhine, but on a very small scale compared with the exaggerated representations in the London papers. The British Govt. continues to avail itself of every pretext for riveting the Yoke on the people. The late attack on the King has produced two bills, one on the subject of Treason, the other on sedition, which strike deep into the accustomed liberties of the people. It will not be surprising if a perseverance in such experiments should bring on a crisis of some sort; especially if the scarcity of bread be combined with them. The Govt. is making every exertion to parry this calamity, by encouraging importations, & prohibiting the use of grain potatoes &c. for other purposes than food. I can procure for you, if you chuse, a second-hand post-Chariot here, which would be cheap, & wd. I think suit you. It was made about 10 years ago, but has never scarcely been used. The body is as good as new but in a plain stile, lined with Calico, instead of Cloth, & is in the form fashionable at that time & of course a little different from the present. It has however all the essentials & conveniences of such a carriage. It will be new painted, new lined, & will have new Harness. The carriage part also will be new. The wheels by long standing & neglect, require & will have new fellies to make them compleat. The price will not amount to £70. V. Curry Unless I shd. have some decorations & some of the new improvements added, as to which you can decide. I really think the Chariot a very great bargain. Please to let me know your determination as quickly as possible. I can take it easily with me to Virga. & it can be paid for also without difficulty. I wish you to let me know whether Majr. Lee has been in, & has been paid the balance for Black Meadow by Mr. Dunbar. Also how much wheat has been sent down & wha⟨t is t⟩he whole from my two places—also what the prospects of the growing crops are, also whether you have been able to procure Clover seed beyond your own wants. I have desired enquiry to be made of Mr. Anderson & if he has good seed on tolerable terms, I hope eno’ will be got from him to sow the grounds explained in my instruction paper left with you. I must beg the favor of you to tell Collins to sow the fresh ground adjoining the meadow now in Rye, with Timothy seed alone if Clover can’t be got, & to sow it at all events with not more than a mixture of Clover with the Timothy. I find that high ground taken fresh & occasionally aided with manure, makes excellent meadow in Timothy. He ought to be pretty early in sowing, that is by the last of Feby. at farthest. I hope the Mill has been pushed on. The fall & winter has been very favorable. Having sold my land in N. Y. for which I shall receive considerable payments before I return, I shall be able to afford my share of the sums that will be wanted to compleat the undertaking & bring it early into use. I hope my brothers William & Francis have not forgot the idea of soliciting subscriptions for a Bridge which I suggested to them. I have not a doubt that if they be pushed with judgment & activity, eno’ can be got with what the County of M. will give, to bring the matter within our supplemental abilities. I think a Bridge essential, & that no time shd. be lost. The Turning of the road also shd. be secured from Terrel as soon as possible—& a new road from yours to the Mill be thought of. We are all well & offer our best affections.
Js. Madison Jr.
P. S. Wheat from 1¾ dolrs. to 2 dolrs & better. Flour abt. 12 or 13 a Barrel. It begins to be supposed that the general crop will fall short.
